Citation Nr: 1753385	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-08 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypertension. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which effectuated the grant of service connection for hypertension and awarded an initial rating of 10 percent, effective September 27, 2001. 

The Veteran requested a hearing in Washington, D.C. on his March 2014 VA Form 9.  However, in a letter received October 2014, he requested that the hearing be cancelled.  The hearing request has been withdrawn. See 38 C.F.R. §§ 20.703, 20.704 (2017). There are no pending hearing requests.  

In November 2015, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The appellant's hypertension has been manifested by diastolic pressure predominantly below 110 and systolic pressure predominantly below 200 during the entire period of the claim.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension have not been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.321, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § 5100, 5102-5103A, 5106, 5107, 5126 (2012). Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the regional office. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as an initial increased rating, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue. Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Thus, VA's duty to notify has been met.

The VA also has a duty to assist the Veteran in the development of his claims. This duty includes assisting him in the procurement of service treatment records, pertinent medical records, and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records as well as VA examination reports have been associated with the Veteran's claims file. There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. Thus VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In compliance with the prior Board remand, VA has obtained the identified additional VA treatment records and obtained a VA opinion that substantially complies with the VA examination directive.

Entitlement to a Rating in Excess of 10 Percent for Hypertension

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more. A 40 percent rating is provided if diastolic pressure is predominantly 120 or more. A 60 percent rating is provided if diastolic pressure is predominantly 130 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  Blood pressure readings list the systolic pressure before the diastolic pressure.

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for hypertension, as the appellant's diastolic pressure has not been found to be predominantly 110 or more, nor has his systolic pressure been found to be predominantly 200 or more, during the pendency of the claim.  

A private physician examined the Veteran in May 2012.  The Veteran had not taken his medication prior to the examination.  Two blood pressure readings were taken.  The first was 200/110; the second was 168/104.  The physician instructed the Veteran to resume his medication.  She opined that his diastolic blood pressure would be greater than 110 and his systolic blood pressure would be greater than 200 without medication.  See May 2012 Private Opinion.

The Veteran was provided a VA examination in May 2012.  His blood pressure was taken three times at that examination and the readings were as follows: 140/84, 142/88, and 110/70.  See May 2012 VA Examination.  

In August 2013, his private physician sent another opinion, reiterating her belief that without medication the Veteran's diastolic blood pressure would be greater than 110 and his systolic blood pressure would be greater than 200.  See August 2013 Private Opinion. 

Another VA Examination was provided where the Veteran's blood pressure was 128/80.   See October 2013 VA Examination.  

At an April 2013 VA appointment, the Veteran's blood pressure was 130/80 and 118/80 upon recheck.  At a September 2013 appointment, the Veteran's blood pressure was 128/80 and a December 2013 appointment, the Veteran's blood pressure was 104/62.  

In April 2014, the Veteran's blood pressure was 112/70.  In September 2014, the Veteran's blood pressure was noted as low, 110 and below and his medication was adjusted.  In February 2015, the Veteran's blood pressure was 130/76 and in August 2015, his blood pressure registered at 108/64. 

A third VA examination was provided.  There the examiner noted a reading the February 2015 and August 2015 readings, marking that the Veteran's diastolic BP elevation was not predominantly 100 or more.  See December 2015 VA Examination.   The Board finds that this examination substantially complies with the Board remand directive as the examiner indicated that the Veteran does not have any other pertinent physical findings, conditions, signs or symptoms related to the hypertension and indicated that the disability did not impact the Veteran's ability to work.  Taken as a whole, the Board finds that these findings substantially satisfy the questions asked in the Board remand directive and remanding again would serve no useful purpose.  Considering this evidence, the preponderance of the competent evidence weighs against a finding that the Veteran's disability if manifested by compensable symptoms other than the high blood pressure readings themselves.  Further, there is no evidence before the Board showing that the appellant's blood pressure has increased since December 2015.

Despite an apparent one time blood pressure reading of 200/110, there is a preponderance of evidence that the appellant's diastolic pressure has not been predominantly 110 or more, nor has his systolic pressure been predominantly 200 or more.  A single reading does not provide a basis upon which to award a rating in excess of 10 percent, given the repeated blood pressure tests otherwise documented in the record.  McCarroll v. McDonald, 28 Vet. App. 267, 274 (2016) (holding that a single diastolic blood pressure reading of 100 does not demonstrate a history of diastolic pressure "predominantly" of 100 or more, as required by Diagnostic Code 7101).  

The Board acknowledges the Veteran and his physician's assertions that his blood pressure meets the criteria for a higher rating when he does not take his prescribed medication.  Diagnostic Code 7101, however, specifically contemplates that the ratings for greater than 10 percent contemplate the effect of medication.  The Diagnostic Code indicates the warranted rating takes into account the actual blood pressure readings, to include those while on medication.  The medical findings indicate that the Veteran's symptomatology has been relatively stable he is compliant with his medication regimen, and significantly, any changes in blood pressure, save for the aforementioned one time reading of 200/110, were not sufficient for a higher rating.  The evidence of record shows that the Veteran's diastolic pressure has not been predominantly 110 or more and his systolic pressure has not been predominantly 200 or more at any time during the appeal period. Therefore, the Veteran's hypertension does not more closely approximate the criteria contemplated for a 20 percent rating.


ORDER

Entitlement to an initial rating in excess of 10 percent for hypertension is denied. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


